Detailed Action
	The communications received 11/30/2020 have been filed and considered by the Examiner. Claims 1-20 are pending, claims 15-20 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,882,112 hereinafter ‘112. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As for claim 1, ‘112 claims all the features of the apparatus [see claim 1].
As for claim 2, see claim 2 of ‘112
As for claim 3, ‘112’s heating device substantially is a separating device as it is between the raw material surface and the laser generation device. 
As for claim 4, see claim 2 of ‘112
As for claim 5, see claim 1 of ‘112
As for claim 6, see claim 1 of ‘112
As for claim 7 as the heater extends over the raw material surface they are understood to be substantially of a same size [see claim 1].
As for claim 8, see claim 3 of ‘112
As for claim 9, see claim 4 of ‘112
As for claim 10, see claim 5 of ‘112
As for claim 11, see claim 6 of ‘112
As for claim 12 see claim 7 of ‘112
As for claims 13-14 see claims 8-9 of ‘112


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14, drawn to an additive manufacturing device.
Group II, claim(s) 15-20, drawn to an additive manufacturing method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the apparatus of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Krause (DE 202004007214 U1) hereinafter KRA.

As for claim 1, KRA teaches an additive manufacturing device for manufacturing a solid article, comprising a laser generation unit [Fig. 1 #9; 0038] and a build unit (construction space) [Fig. 1 #1; 0029], 
wherein the laser generation unit is configured to emit a laser beam [the arrow right below the generation unit], 
wherein the build unit comprises a supply unit (transport device) [Fig. 1 #5; 0032] and a raw material container [Fig. 1 #7; 0032], 
wherein the raw material container contains a raw material [0032], 
wherein the raw material is disposed with a raw material surface exposed to the laser beam emitted by the laser generation unit [Fig. 1 #1], 
wherein a heating device is arranged between the laser generation unit and the build unit (as the heater can be arranged above the build unit and on an object forming the installation space) [0039], 
As the heating element of KRA can be a part of the objects which forms the installation space [Fig. 1 #1] it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have put the heating element in the transparent pane (the transparent pane is understood to encompass the area otherwise shown as being occupied by the piston) [Fig. 1 #6 and Fig. 3 #11] of KRA as this forms part of the installation space. The ordinary artisan would then recognize the transparent pane in its entirety to be substantially a heater. 
 
wherein the heating device includes a heating surface for heating the raw material surface to form a pre-heated raw material surface (it is understood that the transparent pane would be where the piston is) [Fig. 1 #6 and Fig. 3 #11; 0032; 0035], 

wherein the laser generation unit is disposed with a directing unit to direct the laser beam onto the pre-heated raw material surface through the heating surface [Fig. 1 #6 and Fig. 3 11; 0032; 0035].
Therefore unity of invention is lacking a posteriori. 

During a telephone conversation with Kinza Hecht on 11/06/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (DE 202004007214 U1) hereinafter KRA.

As for claim 1, KRA teaches an additive manufacturing device for manufacturing a solid article, comprising a laser generation unit [Fig. 1 #9; 0038] and a build unit (construction space) [Fig. 1 #1; 0029], 
wherein the laser generation unit is configured to emit a laser beam [the arrow right below the generation unit], 
wherein the build unit comprises a supply unit (transport device) [Fig. 1 #5; 0032] and a raw material container [Fig. 1 #7; 0032], 
wherein the raw material container contains a raw material [0032], 
wherein the raw material is disposed with a raw material surface exposed to the laser beam emitted by the laser generation unit [Fig. 1 #1], 
wherein a heating device is arranged between the laser generation unit and the build unit (as the heater can be arranged above the build unit and on an object forming the installation space) [0039].

As the heating element of KRA can be a part of the objects which forms the installation space [Fig. 1 #1] it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have put the heating element in the transparent pane (the transparent pane is understood to encompass the area otherwise shown as being occupied by the piston) [Fig. 1 #6 and Fig. 3 #11] of KRA as this forms part of the installation space. The ordinary artisan would then recognize the transparent pane in its entirety to be substantially a heater. 
 
wherein the heating device includes a heating surface for heating the raw material surface to form a pre-heated raw material surface (it is understood that the transparent pane would be where the piston is) [Fig. 1 #6 and Fig. 3 #11; 0032; 0035], 
wherein the laser generation unit is disposed with a directing unit (scanner) to direct the laser beam onto the pre-heated raw material surface through the heating surface [Fig. 1 #6 and Fig. 3 11; 0032; 0035; 0038].

As for claim 2, KRA teaches claim 1 and wherein the heating surface is transparent or transmissive for the laser beam such that the laser beam can traverse the heating surface [0032].

As for claim 3, KRA teaches claim 1 and wherein the heating surface is configured as a separation element which is arranged between the laser generation unit and the build unit (as it separates the build unit from the laser generation unit) [Fig. 1 #6 and Fig. 3 #11; 0032; 0035].

As for claim 4, KRA teaches claim 1 and wherein the heating surface is configured as a heating element which is transparent or transmissive for the laser beam [0032].

As for claim 5, KRA teaches claim 4 and wherein the heating surface is heatable by the heating element (as they are in contact) [Fig. 1 #6 and Fig. 3 #11; 0032; 0035].


As for claim 7, KRA teaches claim 1 and wherein the heating surface is substantially of a same size as the raw material surface (as it encloses the build unit) [Fig. 1 #6 and Fig. 3 #11; 0032; 0035].

As for claim 8, KRA teaches claim 1 and wherein the heating surface is transparent or transmissive for light of a wavelength range of 100 nm up to and including 1 mm (as it is a transparent pane that is silent to the exclusion of wavelengths it is understood to be transparent to them) [Fig. 1 #6 and Fig. 3 #11; 0032; 0035].

As for claim 9, KRA teaches claim 1 and wherein a distance between the heating surface and the pre-heated raw material surface is less than 200 mm (as the transparent pane is understood to be in contact with the heating surface by forming the build unit space) [Fig. 1 #6 and Fig. 3 #11; 0032; 0035].

As for claim 10, KRA teaches claim 1 and wherein the heating device or the raw material container is movable to allow a raw material distribution unit to pass between the heating surface and the pre-heated raw material surface in any direction (as it is part of a rotating assembly) [Fig. 1 #6 and Fig. 3 #11; 0032; 0035].

As for claim 12, KRA teaches claim 1 and that the transparent pane is a glass [0032].

As for claim 13, KRA teaches claim 1 and an apparatus claim is not distinguished from the prior art by the article worked upon [see e.g. MPEP 2115].

As for claim 14, KRA teaches claim 14 and an apparatus claim is not distinguished from the prior art by the article worked upon [see e.g. MPEP 2115].



Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krause (DE 202004007214 U1) hereinafter KRA as applied to claim 1 and further in view of Wilson et al (US 2015/0261196) hereinafter WIL
As for claim 6, KRA teaches claim 1 but KRA does not teach a control unit and a storage unit. 
WIL teaches a laser fusing 3D production apparatus [Abstract] where the laser generation unit comprises a control unit and a storage unit (computing device with a storage device with instructions) wherein the control unit is configured to control the laser generation unit for generating and directing the laser beam onto the pre-heated raw material surface according to a computer generated model of the solid article stored in the storage unit associated with the control unit (as the model is based off a digital model) [0009; 0030; 0033]. WIL’s controller improves the integrity and dimensional conformity of the component to its digital model [0030].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the controller of WIL to control the laser generation unit of KRA in order to improve the integrity and dimensional conformity of the component to its digital model.


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krause (DE 202004007214 U1) hereinafter KRA as applied to claim 1 and further in view of Dudley (US 2014/0265034) hereinafter DUD.
As for claim 11, KRA teaches claim 1 but does not teach a non-stick coating. 
DUD teaches a device for 3D printing using directed radiation through a transmissive surface that is in contact with the substrate and which can be made of glass [Fig. 2 #118; Abstract; 0065-66]. The nonstick coating prevents fused (cured) material from adhering to the glass surface [0066]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the nonstick coating of the glass surface of DUD to the transmissive pane formed of glass of KRA in order to prevent fused material from adhering to the surface. As DUD’s nonstick coating is compatible with directed radiation, one of ordinary skill in the art would have expected success in the combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712